Case: 1:19-cv-00822-JG Doc #: 50 Filed: 08/07/20 1 of 6. PageID #: 232



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                         :
MATHEW MASON,                            :           CASE NO. 1:19-cv-00822
                                         :
           Plaintiff,                    :           ORDER
                                         :           [Resolving Doc. 41]
vs.                                      :
                                         :
IVAN ROBERTS, et al.,                    :
                                         :
           Defendants.                   :
                                         :
                                         :
                                         :

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       Pro se Plaintiff Mathew Mason, incarcerated at Grafton Correctional Institution, sues

Defendants Ivan Roberts and James Wesson, Grafton corrections officers, for First

Amendment retaliation. 1 Defendants move for judgment on the pleadings. 2 Plaintiff

opposes. 3

       For the following reasons, the Court GRANTS Defendants’ motion.

       I.         Background
       On April 12, 2019, Plaintiff Mason filed the instant suit. 4 Plaintiff claims that

Defendants transferred him to a dorm-style cell despite the “no-dorm” restriction in his file

in retaliation for his assisting another prisoner, Timothy West, to file a separate lawsuit

against the Defendants. 5




       1
         Doc. 1.
       2
         Doc. 41.
       3
         Doc. 47.
       4
         Doc. 1.
       5
         Id. at 2, 4.
Case: 1:19-cv-00822-JG Doc #: 50 Filed: 08/07/20 2 of 6. PageID #: 233

Case No. 1:19-cv-00822
Gwin, J.

       Plaintiff says that his dorm bed was under a ceiling fan and there was no heat. 6 He

says the conditions exacerbated a cold he had at the time that eventually developed into

pneumonia. 7 As a result of this illness, Plaintiff Mason says that he had to stay at a hospital

for several weeks and that he suffered permanent damage. 8

       Plaintiff brings one First Amendment violation claim for the retaliation he says he

faced due to his helping West file a lawsuit. 9 Defendants respond and argue that Plaintiff

Mason has not properly pleaded the protected conduct element of his claim and that

Defendants are entitled to qualified immunity. 10

       II.        Discussion
       When considering a motion for judgment on the pleadings under Federal Rule of

Civil Procedure 12(c), “all well-pleaded material allegations of the pleadings of the

opposing party must be taken as true, and the motion may be granted only if the moving

party is nevertheless clearly entitled to judgment.” 11 A motion under Rule 12(c) is

analyzed under the same standard as motions to dismiss. 12 While the complaint does not

need detailed factual allegations, it must have more than formulaic recitations of a cause of

action. 13 A complaint survives “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”14


       6
         Id. at 3.
       7
         Id. at 4-5.
       8
         Id. at 6.
       9
         Id.
       10
            Doc. 41.
       11
          Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 549 (6th Cir. 2008).
       12
          Reilly v. Vadlamudi, 680 F.3d 617, 622-23 (6th Cir. 2012).
       13
          Id.
       14
          Id. at 623.
                                                       -2-
Case: 1:19-cv-00822-JG Doc #: 50 Filed: 08/07/20 3 of 6. PageID #: 234

Case No. 1:19-cv-00822
Gwin, J.

       As stated above, Plaintiff brings a single cause of action, First Amendment

retaliation. 15 To state a First Amendment retaliation claim, Mason must plead that (1) he

engaged in protected conduct; (2) Defendants took an adverse action against Plaintiff

Mason that “would deter a person of ordinary firmness from continuing to engage” in his

protected conduct; and (3) the first two have a causal connection, “that is, the adverse

action was motivated at least in part by the plaintiff's protected conduct.” 16

       Defendants argue that Plaintiff Mason’s claim fails at step one, because “Mason fails

to allege he was engaged in protected conduct.” 17 Specifically, Defendants argue that

Mason’s alleged First Amendment conduct, assisting inmate West with a lawsuit, is only

protected if he meets certain criteria. Defendants say Mason fails to satisfy these

prerequisites. 18

       The Sixth Circuit has held that a “jailhouse lawyer” derives his right to help another

inmate from the helped inmate’s right to access the courts. 19 While a plaintiff claiming

retaliation for assisting another inmate need not show that the assisted inmate needed

assistance from that particular plaintiff, the plaintiff must plead that the assisted inmate

“needed assistance and had no reasonable alternative but to seek that assistance from

another prisoner.” 20

       “Not every uneducated prisoner must be allowed a jailhouse lawyer.” 21 And




       15
            Doc. 1 at 6.
       16
            Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999).
       17
          Doc. 41 at 4.
       18
          Id. at 4-5.
       19
          Thaddeus-X, 175 F.3d at 395.
       20
          Evans v. Vinson, 427 F. App’x. 437, 445-46 (6th Cir. 2011).
       21


                                                           -3-
Case: 1:19-cv-00822-JG Doc #: 50 Filed: 08/07/20 4 of 6. PageID #: 235

Case No. 1:19-cv-00822
Gwin, J.

unfamiliarity with the law, on its own, does not necessarily satisfy the requirement that the

assisted inmate has no other reasonable alternative for pursuing his claims. 22

         Here, Plaintiff Mason does not allege that Timothy West, the inmate he assisted with

filing a lawsuit against Defendants, had no other alternative than to seek help from

Plaintiff. 23 Mason states only that he is a “prison litigator, having worked in various prison

law libraries for approximately 20 years” and “assists other prisoners with their litigation.” 24

But this is not enough.

         In his opposition, Plaintiff Mason does not argue that he satisfied the relevant

pleading requirements. Instead, he argues that he should be allowed to file an amended

complaint. 25 After the filing of Defendants’ motion for judgment on the pleadings, Mason

filed a motion for leave to amend his complaint as well as an amended complaint. 26

         Courts have allowed plaintiffs with similar pleading deficiencies to amend their

pleadings to include the necessary allegations. 27 But in this case, amendment would be

futile because not even Plaintiff Mason’s amended complaint satisfies the pleading

requirement for protected conduct. In his proposed amended complaint, Plaintiff says that

Timothy West:

         [h]ad no reasonable alternative available to seeking assistance from the
         Plaintiff herein, as Mr. West did not have the funds with which to hire

         22
              Id. at *9.
         23
              Cf. Thaddeus-X, 175 F.3d at 396 (plaintiff jailhouse lawyer’s conduct protected because assisted inmate was
ignorant of the law, held in administrative segregation, and could only access legal materials that he requested by title).
          24
             Doc. 1 at 4.
          25
             Doc. 47.
          26
             Docs. 42 and 44. The Court denied Plaintiff’s motion for leave to amend his complaint in a marginal entry
order. Doc. 49.
          27
             Evans, 427 F. App’x. at 445 (reversing district court’s summary judgment grant and remanding with leave to
amend complaint where plaintiff failed to properly allege protected conduct); Gibbs v. Hopkins, 10 F.3d 373, 378-89 (6th
Cir. 1993) (remanding to allow plaintiff “to amend his complaint to properly allege a constitutional claim of denial of
access to the courts, including an allegation that there are no reasonable alternatives which ensure access to the courts”).
                                                             -4-
Case: 1:19-cv-00822-JG Doc #: 50 Filed: 08/07/20 5 of 6. PageID #: 236

Case No. 1:19-cv-00822
Gwin, J.

       counsel, and had been unable to find either pro bono or contingency
       counsel to take on the case, and because, although the prison facility
       does provide limited access to LEXIS and some limited books, the
       workers in the law library do not have the experience or expertise to
       properly draft a Complaint under 42 U.S.C. § 1983 that is capable of
       success, whereas the Plaintiff herein is certified as a Law Clerk and as
       a Paralegal, and has over 29 years of experience as a successful prison
       litigator . . . 28

Plaintiff continues on to say that Ohio’s prison system does not provide free attorneys and

Grafton does not provide qualified prisoner law clerks in the prison’s law library. 29 Plaintiff’s

amended complaint attaches an affidavit from West who says that he met Plaintiff Mason in

the prison’s law library where Mason offered to help West file his lawsuit. 30

       In essence, Plaintiff’s proposed amended complaint says that West had access to the

prison’s law library, where Plaintiff met West, but did not have access to a free lawyer. As

previously stated, a lack of legal knowledge does not by itself satisfy the protected-conduct

pleading requirement and not every uneducated inmate is entitled to a jailhouse lawyer.

That Mason is the only experienced litigator West could find does not mean that West could

not access the courts without Mason. Because even Plaintiff’s proposed amended complaint

fails to allege that West had no reasonable means of accessing the courts except through

Plaintiff, leave to amend would be futile.

       The Court GRANTS Defendants’ motion for judgment on the pleadings. Because the

Court finds that Defendants’ arguments regarding Plaintiff’s failure to sufficiently plead

protected conduct is dispositive, the Court declines to opine on Defendants’ argument

regarding qualified immunity.


       28
            Doc. 44 at 6.
       29
            Id.
       30
            Id. at 9.
                                               -5-
Case: 1:19-cv-00822-JG Doc #: 50 Filed: 08/07/20 6 of 6. PageID #: 237

Case No. 1:19-cv-00822
Gwin, J.

       III.   Conclusion
       For the foregoing reasons, the Court GRANTS Defendants’ motion for judgment on

the pleadings and DISMISSES Plaintiff’s claims.



       IT IS SO ORDERED.


Dated: August 7, 2020                             s/     James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




                                            -6-
